ORIGINAL                                             04/02/2020

            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: OP 20-0184
                                         OP 20-0184
                                                                             FILED
LAWRENCE A.LAFOUNTAIN,                                                       APR 0 2 2020
             Petitioner,

       v.
                                                                    ORDER
MONTANA EIGHTH JUDICIAL DISTRICT
COURT,HONORABLE GREGORY PINSK',
District Judge,

             Respondent.


      Pursuant to §§ 3-1-523(1) and 27-25-102, MCA,Petitioner Lawrence A. LaFountain
seeks a writ of certiorari over the Montana Eighth Judicial District Court in Cause
No. DC-19-896 to vacate that court's Order of Contempt Re: Attorney Lawrence LaFountain
issued February 26, 2020, on the basis that the court lacked jurisdiction to hold a hearing in
the matter because a valid motion to substitute judge had been filed.
       Having reviewed the Petition and the challenged order, this Court deems it appropriate
to obtain a summary response. Therefore, in accordance with M.R. App.P. 14(7),
     IT IS ORDERED that the Eighth Judicial District Court is granted to and including
May 4, 2020, to prepare, file, and serve a response(s) to the petition for writ of certiorari in
Cause No. DC-19-896.
       The Clerk is directed to provide immediate notice ofthis Order to Petitioner and to the
Honorable Gregory G.Pinski, presiding District Judge.
       DATED this 2nd day of April, 2020.




                                                                   Justice